           Case 7:21-mj-03110-UA Document 3 Filed 03/23/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                     March 23, 2021

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601-4150

               Re:    United States v. Alicia Ayers, et al., 21-MJ-3110

Dear Judge McCarthy:

        Defendants Alicia Ayers, Andrea Ayers, and Traci Proctor have been arrested and will be
brought before this Court or the U.S. District Court for the Northern District of Georgia today for
their initial appearances on the above-referenced complaint, which charges them with conspiracy
to commit wire fraud, wire fraud, false statements, and aggravated identity theft, in violation of
Title 18, United States Code, Sections 1349, 1343, 1001, and 1028A, respectively. Accordingly,
the Government respectfully requests that Your Honor sign an order unsealing the Complaint and
arrest warrants.

       Thank you for your consideration.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney



                                              By:
                                                     ___________________________
                                                     Jeffrey C. Coffman
                                                     Assistant United States Attorney
                                                     (914) 993-1940


SO ORDERED:


______________________________
____________________   ___
                        _ _            
HON. JUDITH C.
HON             C McCARTHY
                   M CAR
                       A T
United States Magistrate Judge
Southern District of New York
